Case
Case 3:18-cv-01587-JD
     3:18-cv-01587-JD Document
                      Document 77-3
                               34-3 Filed
                                    Filed 02/26/19
                                          07/29/18 Page
                                                   Page 1
                                                        1 of
                                                          of 5
                                                             5




                   Exhibit B
         Case
        Case   3:18-cv-01587-JD Document
             3:18-cv-01587-JD   Document 34-3
                                         77-3 Filed
                                              Filed07/29/18
                                                    02/26/19 Page
                                                              Page22
                                                                   of of
                                                                      55




     Case 1:18-cv-02435-BMC Document 24-2 Filed 06/01/18 Page 2 of 5 PagelD #: 935


                                UNITED STATES DISTRICT COURT
                               l~ASTERN DISTRICT OF NEW YORK

                                                                  )
ALI 1/\RBI. AHMED et al..                                        )
                                                                 )       Case No.: I 8-cv-24JS( BMC)
                                                                 )
                         J>lai11ti{li,                           )
                                                                 )
                                                                 )
                                                                 )
MILi.ER. STEP! JEN et al.                                        )       DECLARATJON OF
                                                                 )       CHRISTOPH ER
                                                                 )       RICHARDSO N, ESQ.
                         Defendants.                             )




                   DECLARATI ON OF CH1STOPHE R RICHARDSO N, ESQ.

I. C hri s topher Richardson. iisq .. do hereby declare:

I ) I am a licensed attomey admitted to practice in the state of GEORGIA. Furthermore. I am a

      member in good standing o f the bar of 643543.


2)    I am over 18 years of age and if called upon to testify, 1 could and would competently testify

      to the following facts, as the same are personally known to me.



3) From 201 I to 2018. 1 was employed by the U.S. State of Department. My last post before

      res igning was at the U.S. Embassy in Madrid located at Calle de Serrano. 75 28006 Madrid.

      Spain and my title was American Citizens Services Chief.


4 l My last day of employm~nt was March I. 2018. Therefore, I was employed when Executive

     Order 13 769 and 13780 and also Presidential Prm.:lamation 98645 wen: issued. I was al so

     employed and had access to all the state department guidance, cables. sample       o·s and A ·s
     and instructions regarJing executing all thrc;:e ordt:rs and hud the uppo1tunity to revie\\ all
        Case
       Case   3:18-cv-01587-JD Document
            3:18-cv-01587-JD   Document 34-3
                                        77-3 Filed
                                             Filed07/29/18
                                                   02/26/19 Page
                                                             Page33
                                                                  of of
                                                                     55



     Case 1:18-cv-02435-BMC Document 24-2 Filed 06/01/18 Page 3 of 5 PagelD #: 936



      those materials.

5} /\II of the abovt: guidance cables. sample Q' s and A's and instructions regarding executing

      all three orders were sent via email to consular posts. and the cable and corresponding     o·s
      and A's were at the top ~enter of the CAs internal homepage for 3 to 4 months.


u)    I have had tht: opportun_ity to rt:ad from pages 53 and 68 of the tran~cript datc::d Thursday.

      May 10. 2018 from the above caption case. Specifically. I read where Mr. Amanat stated

      ·'There ' s no Q & A:· ... '·This is the first time I am hearing about that." "Certainly, there·s

      no reference to any such document in the documents themselves that I'm giving to your

      honor.


7) Those statements are inaccurate. First, there was not only one version of the Q ' s & A' s but

      two. one redlined as Ms. Goldberg correctly identified. Moreover, this was common

      knowledge in the department and several federal agencies have access to Consular

      information.

8) Secondly, the Q·s & A·s was part of the cable and was definitely referenced in the cable

      itself as is with all Q ' s & A's.


9)    On page 68 I aJso read where the Court is inquiring about the cable "referencing several

      other" documents. Mr. /\manat states that the document is ..classified" and there is one with

      .. unclassified excerpts:· Having seen all these documents to the best of my recollection

       0 NE or the document3 were classi lied.

10) I can certainly understand why the government would not want release all of them because

      whc::n read together with our training. it is understood that there really is no waiver and the

      Supn:rm: Court was coma:ct lo point out that the waiver is merely ·•window dressing."
       Case
      Case   3:18-cv-01587-JD Document
           3:18-cv-01587-JD   Document 34-3
                                       77-3 Filed
                                            Filed07/29/18
                                                  02/26/19 Page
                                                            Page44
                                                                 of of
                                                                    55



 Case 1:18-cv-02435-BMC Document 24-2 Filed 06/01/18 Page 4 of 5 PagelD #: 937



11) As a Consular officer previously employed by the State Departme nt my impressio n and

   interpreta tion of how we as officers were to apply the waiver process was as follows:


                  (a) They gave us a lisl of things and we would go down the list one    by one until

                     we were able to determine at all possible cost that the person was not eligible

                     to even •a pply fonhe waiver. My understan ding was no one is to be eligible tt,

                     apply.   .
                                  .
                                  :•

                  (b) If for so111e reas~n an applicant made it through the list ttnd we.had no choice

                      but to determine we could find an applicant eligible to apply, regardless of the

                      PP instn.~ctions that we had ·-•discretion to grant the waiver," we were not

                      allowed to exercise that discretion . We were mandated to send notice to

                      Washingt on that we found this applicant' eligible to apply and Washingto n

                      would th'en make the decision to grant or deny the waiver.

12) In essence what the adn:ijnistration was doing was ·'hiding'· behind the doctrine of consular

    non-revie wability for the benefit of issuing a Muslim ban and the sam~ time usurping aJI of

    our authority given by poth Congress. and the PP by disallowin g the ~nsular officer to make

    a decision.

l 3) Approval notices like the sample_s attached to my declaratio n (Ecuador:, Mexico, Djibouti,

    Turkey) are issued at US. Embassies aJI over the world once a case is complete. (valid

    medicals received, appFcant interviewe d, and SAOs clearances received) while the applicmu

    is waiting for the emb~sy to print the visa. This is not specific to Djibouti.

 14) Even when SAOs clea5'a11ce expire and needs to be updated. it can be done within 24-72

    hours and the visa printc>d. since it is merely an update. The same hold true for the medical

    t:xamination.
      Case
     Case   3:18-cv-01587-JD Document
          3:18-cv-01587-JD   Document 34-3
                                      77-3 Filed
                                           Filed07/29/18
                                                 02/26/19 Page
                                                           Page55
                                                                of of
                                                                   55



 Case 1:18-cv-02435-BMC Document 24-2 Filed 06/01/18 Page 5 of 5 PagelD #: 938



15) I declare under penalty o f perjury of the law of New York and the United States that the

   foregoing is true and cc rrect.




                                                             Dated on this June I. 20 l 8




                                                            Christopher Richardson. Esq.
